*768The court decided that the plaintiff was entitled to recover in an opinion per curiam, as follows:

Per Curiam:

Plaintiff sues to recover increased costs alleged to have been caused by the enactment of the National Industrial Eecovery Act (48 Stat. 195). Its proof is wholly insufficient to show the amount of the increase so far as labor ■■costs are concerned. It shows the number of “pay hours” ..of labor performed in carrying out the contracts, but does *769not show the increased wages paid therefor. There is no showing as to what laborers worked on these contracts, nor the amount of the increase in their wages.
The commissioner of the court has computed an average wage increase, but whether or not this average wage should be applied to these contracts we cannot tell from the proof. However, the minimum increase paid plaintiff’s workmen, ■except four who are unaccounted for, was two cents per hour. Plaintiff’s costs must have been increased by this amount, multiplied by the number of “pay hours” spent on the contracts, to wit, 10,104. It results that under the proof plaintiff is entitled to recover the sum of $202.08 for increased labor costs.
The proof fails to show that there was any increase, due to the enactment of the Act, in the cost of the lumber or other materials used in the manufacture of the articles furnished.
Judgment will be entered in favor of plaintiff for $202.08. It is so ordered.